Bell, Judge.
Claimant obtained an award of workmen’s compensation benefits which was affirmed by the superior court. The evidence showed that on the morning of the day of his injury claimant was driving one-inch concrete nails through a metal sleeve in concrete with a hammer; that the nails had been bending and breaking; that around 10 p.m. at home he suffered pain in his left eye which was worse the next morning; that he was taken to an ophthalmologist who removed a metallic foreign particle embedded in the corner of his left eye; that an infection was found for which, according to the *141doctor’s testimony, a twelve-hour incubation period would not be too long. Claimant had never had trouble prior to the accident and had worked with no other metal than the nails for some time past.
Decided June 13, 1962.
Woodruff, Latimer, Saveli, Lane & Williams, John M. Williams, for plaintiffs in error.
Smith, Swift, Currie, McGhee ■& Hancock, Glover McGhee, contra.
The evidence supported the award. The medical testimony that the metallic foreign body found deeply embedded in the eye produced the infection was positive in nature and coupled with the other evidence was sufficient to justify the board’s award. Cf. Lumbermen’s Mut. Cas. Co. v. Bridges, 81 Ga. App. 395, 401 (58 SE2d 849).

Judgment affirmed.


Hall, J., concurs. Felton, C. J., concurs specially.